Case 1:19-cv-00374-NT Document 30 Filed 11/20/20 Page 1 of 1        PageID #: 1081


                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE
TRAVIS H.,                            )
                                      )
                   Plaintiff,         )
                                      )
v.                                    )      Civil No. 1:19-CV-374-NT
                                      )
                                      )
ANDREW M. SAUL, Commissioner          )
of Social Security,                   )
                                      )
                   Defendant.         )

                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      On September 30, 2020, the United States Magistrate Judge filed with the

court, with copies to the parties, his Recommended Decision. Recommended Decision

(ECF No. 27). The Defendant filed an objection to the Recommended Decision on

October 6, 2020 (ECF No. 28). The Plaintiff filed a response to the objection on

October 20, 2020 (ECF No. 29).

      I have reviewed and considered the Recommended Decision, together with the

entire record; I have made a de novo determination of all matters adjudicated by the

Recommended Decision. I concur with the recommendations of the United States

Magistrate Judge. It is therefore ORDERED that the Recommended Decision of the

Magistrate Judge is hereby ADOPTED, the Commissioner’s Decision is VACATED,

and the case is REMANDED for further proceedings.

      SO ORDERED.

                                             /s/ Nancy Torresen__________________
                                             United States District Judge

Dated this 20th day of November, 2020
